Exhibit 10.63

 

DEBT PURCHASE AGREEMENT

 

This Debt Purchase Agreement (the “Agreement”) made as of this 27th day of
April, 2017, by and between LG Capital Funding, LLC (the “Buyer”) and SBI
Investments LLC, 2014-1 (the “Seller”).

 

1.PURCHASE AND SALE OF THE CONVERTIBLE NOTE

 

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the “Transferred Rights” of the Seller
and all rights thereto, free and clear of all liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description. Transferred Rights shall mean all rights with respect to
$35,000.00 in principal under that $330,000.00 convertible secured redeemable
note issued by SUREPURE, INC. (“Borrower” or “Company”) to the Seller on
February 11, 2016, a true and correct copy which has been provided to New
Venture Attorneys, P.C. (the “Note”). By its signatures hereto the Borrower
accepts the assignment of the Transferred Rights to Buyer and agrees that Buyer
may convert the Transferred Rights into shares of the Company’s common stock.

 

2.CONSIDERATION

 

The purchase price for the Note shall be the Buyer’s payment of Thirty Five
Thousand dollars ($35,000.00) to the Seller (the “Purchase Price”).

 

3.CLOSING

 

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place upon the receipt by the Seller of the full $35,000.00 from the
Buyer.

 

4.REPRESENTATIONS AND WARRANTIES OF SELLER The Seller hereby represents and
warrants to the Buyer as follows:



 

4.1 Status of the Seller and the Note. The Seller is the beneficial owner of the
Note, andt he Note is free and clear of all mortgages, pledges, restrictions,
liens, charges, encumbrances, security interests, obligations or other claims.
The Note is currently outstanding and Seller is informed by Company that the
Note represents a bona fide debt obligation of the Company.

 

4.2 Authorization; Enforcement. (i) Seller has all requisite corporate power and
authority to enter into and perform the Agreement and to consummate the
transactions contemplated hereby and to sell each Note, in accordance with the
terms hereof, (ii) the execution and delivery of this Agreement by the Seller
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the sale of the Note to the Buyer) have been duly authorized
by the Seller and no further consent or authorization of the Seller or its
members is required, (iii) this Agreement has been duly executed and delivered
by the Seller, and (iv) this Agreement constitutes a legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.

 



 

 

 

4.3 No Conflicts. The execution, delivery and performance of this Agreement by
the Seller and the consummation by the Seller of the transactions contemplated
hereby (including, without limitation, the sale of the Note to the Buyer) will
not (i) conflict with or result in a violation of any provision of its
certificate of formation or other organizational documents, or (ii) violate or
conflict with or result in a breach of any provision of, or constitute a default
(or an event which with notice or lapse of time or both could become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, note, bond, indenture or other instrument to
which Seller are a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which Seller are subject) applicable to Seller or the Note is bound or affected.
The Seller is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self-regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement in accordance with the terms hereof.

 

4.4 Title; Rule 144 Matters. Seller has good and marketable title to the Note,
free and clear of all liens, restrictions, pledges and encumbrances of any kind.
Seller is not an “Affiliate” of the Company, as that term is defined in Rule 144
of the Securities Act of 1933, as amended (the “1933 Act”).

 

4.5  Consent of the Company.

 

(i) The Company, as evidence by its signature at the foot of this Agreement,
hereby represents and warrants that, upon delivery to the Company of the Note,
the Company shall promptly cause to be issued to and in the name of Buyer one of
more new executed Notes in the principal aggregate amount of equal to the
purchase price of the Notes but otherwise having the sale terms (including, but
not necessarily limited to, referring to the original issue date) as in the
Note. The Note may contain the same restrictive legend as provided in the
original Note, but no stop transfer order. The Note is currently outstanding in
the entire amount stated and represents a bona fide debt obligation of the
Company.

 

(ii) The signature by the Company also represents the Company’s agreement to
treat Buyer as a party to, and having all the rights of the Seller with respect
to the Transferred Rights.

 

5.REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER.

 

The Buyer hereby represents warrants and acknowledges to the Seller as follows:

 

5.1       Sophisticated Investor. The Buyer has sufficient knowledge and
experience of financial and business matters, is able to evaluate the merits and
risks of the partial purchase of the Note and has had substantial experience in
previous private and public purchases of securities. Buyer is an “accredited
investor” within the meaning of Regulation D, Rule 501(a), promulgated by the
Securities and Exchange Commission under the Securities Act;

 



 

 

 

5.2        Authorization; Enforcement. (i) Buyer has all requisite corporate
power and authority to enter into and perform the Agreement and to consummate
the transactions contemplated hereby and to purchase each Note, in accordance
with the terms hereof, (ii) the execution and delivery of this Agreement by the
Buyer and the consummation by it of the transactions contemplated hereby
(including, without limitation, the purchase of the Note by the Buyer) have been
duly authorized by the Buyer and no further consent or authorization of the
Buyer or its members is required, (iii) this Agreement has been duly executed
and delivered by the Buyer, and (iv) this Agreement constitutes a legal, valid
and binding obligation of the Buyer enforceable against the Buyer in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application.

 

5.3        No Conflicts. The execution, delivery and performance of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of its certificate of formation or other organizational documents, or
(ii) violate or conflict with or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Buyer is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.

 

6.MISCELLANEOUS

 

6.1        Binding Effect; Benefits. This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Except as otherwise set forth herein, nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by any reason
of this Agreement.

 

6.2       Notices. All notices, requests, demands and other communications which
are required to be or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, or transmitted
by telecopy or telex, or upon receipt after dispatch by certified or registered
first class mail, postage prepaid, return receipt requested, to the party to
whom the same is so given or made, at the following addresses (or such others as
shall be provided in writing hereafter):

 



 

 

 

(a)If to the Buyer to:

LG Capital Funding, LLC

1218 Union St, Suite #2

Brooklyn, NY 11225

Attn: Joseph Lerman

 

(b)If to the Seller to:

SBI INVESTMENTS LLC, 2014-1

369 Lexington Avenue, 2nd Floor

NY, NY 10017

Attn: Peter Wisniewski

 

6.3       Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.

 

6.4       Further Assurances. After the Closing, at the request of either party,
the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.

 

6.5       Headings. The section and other headings contained in this Agreement
are for reference purposes only and shall not be deemed to be part of this
Agreement or to affect the meaning or interpretation of this Agreement.

 

6.6       Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.

 

6.7       Governing Law. This Agreement shall be construed as to both validity
and performance and enforced in accordance with and governed by the laws of the
State of New York, without giving effect to the conflicts of law principles
thereof.

 

6.8       Severability. If any term or provision of this Agreement shall to any
extent be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of the Agreement shall be valid
and enforced to the fullest extent permitted by law.

 

6.9       Amendments. This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BUYER:

 

LG Capital Funding, LLC

 

 

By: /s/ Joseph Lerman

Title: Manager

 

SELLER:

 

SBI INVESTMENTS LLC, 2014-1



By: /s/ Peter Wisniewski

Title: Manager

 

ACCEPTED AND AGREED:

 

SUREPURE, INC.

 

By: /s/ Stephen Robinson

Title: Chief Financial Officer

 

 

 

 



 

 

EXHIBIT A

 

WIRE INSTRUCTIONS FOR SELLER

 

                                               

 

 

 

              

 

 



  

NON-AFFILIATION LETTER

 

April 27, 2017

 

 

 

LG CAPITAL FUNDING, LLC

 

Gentlemen:

 

Please let this letter serve as confirmation that SBI Investments LLC, 2014-1 is
not now, and has not been during the preceding 90 days, an officer, director,
10% or more shareholder of SUREPURE, INC. or in any other way an “affiliate” of
SUREPURE, INC. (as that term is defined in Rule 144(a) (1) adopted pursuant to
the Securities Act of 1933, as amended).

 

Very truly yours,

 

SBI INVESTMENTS LLC, 2014-1

 

 

 

By: ____________________

 

Title: __________________

 

 



 



 

 